DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-40 were originally filed August 21, 2020.
	The amendment received November 3, 2020 canceled claims 2-7, 13-15, 21, 22, 27-31, and 36-39; amended claims 8, 12, 16, 23, 25, 26, 34, 35, and 40; and added new claim 41.
	The amendment received October 7, 2021 canceled claims 1, 8-12, and 16-20; amended claims 23, 34, and 35; and added new claims 42-51.
	The amendment received April 27, 2022 canceled claims 23-26, 32-35, 40, 43, and 45-49; amended claims 41, 42, 50, and 51; and added new claims 52-64.
	Claims 41, 42, 44, and 50-64 are currently pending.
	Claims 41, 42, 44, 50-52 and 62-64 are currently under consideration.
Election/Restrictions
Applicants elected, without traverse, Group II (previous claims 23-26, 32-35, 40, and 41; now claims 41, 42, 44, and 50-64) in the reply filed on October 7, 2021.

Applicants elected, without traverse, SEQ ID NO: 1 wherein each non-glycine amino acid is a D amino acid, a formulation for the gastrointestinal tract, a dosage of more than about 0.5 mg, and a subject with celiac disease as the species in the reply filed on October 7, 2021. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 53-61 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 7, 2021.
Priority
The present application is a 371 (National Stage) of PCT/US2019/019350 filed February 25, 2019 which claims the benefit of 62/634,536 filed February 23, 2018.
Declaration
The declaration under 37 CFR 1.132 filed April 27, 2022 is sufficient to overcome the prior art rejections (see below).
Drawings
No drawings are present.
Sequence Interpretation
	The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
The present claims require full length SEQ ID NO: 1 (i.e. GGVLVQPG).


Withdrawn Objections
The objection to the abstract regarding the last line should read “thereby allowing improved therapy and more desirable dosing schedules” (emphasis added) is withdrawn in view of the amendment received April 27, 2022.  

The objection to the disclosure regarding the first line of the specification should be updated to include priority to the PCT is withdrawn in view of the amendment received April 27, 2022.  

The objection to claim 48 is withdrawn in view of the cancellation of the claim in the amendment received April 27, 2022.

The objection to claim 49 is withdrawn in view of the cancellation of the claim in the amendment received April 27, 2022.

The objection to claim 50 regarding all method steps should be recited as active, positive steps is withdrawn in view of the amendment received April 27, 2022.

The objection to claim 51 regarding all method steps should be recited as active, positive steps is withdrawn in view of the amendment received April 27, 2022.



New Objection
Claim Objections
Claim 50 is objected to because of the following informalities:  claim 50 is dependent on cancelled claim 48. Dependency on claim 41 is suggested. Appropriate correction is required.
Withdrawn Rejections
The rejection of claims 41-44, 46, and 48-51 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention regarding a correlation between the preamble and the result of the administering step is withdrawn in view of the amendment received April 27, 2022. 

The rejection of claims 41-44, 46, and 48-51 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention regarding if the scope of the claim is referring to an in vitro method, an in vivo method, and/or both is withdrawn in view of the amendment received April 27, 2022.

The rejection of claims 41-44, 46, and 48-51 under 35 U.S.C. 103 as being unpatentable over Fasano et al. U.S. Patent Application Publication 2008/0103100 published May 1, 2008; Callens et al. U.S. Patent Application Publication 2013/0281384 published October 24, 2013; and Tamiz U.S. Patent Application Publication 2011/0077191 published March 31, 2011 is withdrawn in view of the 37 CFR § 1.132 Declaration received April 27, 2022.

The rejection of claims 41-44, 46, and 48-51 under 35 U.S.C. 103 as being unpatentable over Perrow et al. U.S. Patent Application Publication 2016/0022760; Callens et al. U.S. Patent Application Publication 2013/0281384 published October 24, 2013; and Tamiz U.S. Patent Application Publication 2011/0077191 published March 31, 2011 is withdrawn in view of the 37 CFR § 1.132 Declaration received April 27, 2022.

The provisional rejection of claims 41-44, 46, and 48-51 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-17, 19, 21, 25, 28, and 44 of copending Application No. 16/971,741 in view of Callens et al. U.S. Patent Application Publication 2013/0281384 published October 24, 2013 and Tamiz U.S. Patent Application Publication 2011/0077191 published March 31, 2011 is withdrawn upon further consideration. 
Maintained and/or Modified* Rejections
*wherein the modification is due to amendment
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 41, 42, 50, 51, and 62-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,058,902. Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed method and the method of U.S. Patent No. 11,058,902 are drawn to methods of administering SEQ ID NO: 1/larazotide with D amino acids in a sustained release formulation that releases about 0.5 to about 5mg to the small intestine of a subject (i.e. intestinal barrier dysfunction = ischemic intestinal condition of either ischemic colitis or intestinal volvulus) and wherein administration can be once or more than once daily.
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 11,058,902 for claims 41, 42, 50, 51, and 62-64 were considered but are not persuasive for the following reasons.
	Applicants contend that U.S. Patent No. 11,058,902 does not claim SEQ ID NO: 1 where all non-glycine amino acids are in D form or wherein SEQ ID NO: 1 is administered at a dose of greater than 1 mg.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 11,058,902 renders obvious the method of the instant claims. U.S. Patent No. 11,058,902 claims administering SEQ ID NO: 1 having one or more (d) amino acids at a dose of about 0.5 to about 5 mg. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).

Claims 41, 42, 44, 50, 51, and 62-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11/278,587 (previously copending application number 17/239,056). Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed method and the method as claimed in U.S. Patent No. 11/278,587 are drawn to methods of administering SEQ ID NO: 1 wherein all non-glycine amino acids are in D form to the small intestine in a sustained release formulation 1-3 times a day. While U.S. Patent No. 11/278,587 is drawn to treating the genus of cancer, the genus of cancer encompasses cancers associated with intestinal barrier dysfunction including IBD (see Yang et al., 2017, Novel Insights into Microbiome in Colitis and Colorectal Cancer, Curr Opin Gastroenterol, 33(6): 422-427).
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 11/278,587 (previously copending application number 17/239,056) for claims 41, 42, 44, 50, 51, and 62-64 were considered but are not persuasive for the following reasons.
	Applicants contend that U.S. Patent No. 11/278,587 (previously copending application number 17/239,056) do not claim intestinal barrier dysfunction.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 11/278,587 (previously copending application number 17/239,056) renders obvious the method of the instant claims. While U.S. Patent No. 11/278,587 is drawn to treating the genus of cancer, the genus of cancer encompasses cancers associated with intestinal barrier dysfunction including IBD (see Yang et al., 2017, Novel Insights into Microbiome in Colitis and Colorectal Cancer, Curr Opin Gastroenterol, 33(6): 422-427). In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).

Claims 41, 42, 44, 50, 51, and 62-64 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 6, 8-12, 15-20, 22-25, 28, 30, and 54 of copending Application No. 17/046,013 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed method and the method as claimed in copending Application No. 17/046,013 (reference application) are drawn to methods of administering larazotide with D amino acids to subjects with inflammatory liver disease, fatty liver disease, NAFLD, or NASH to reduce intestinal barrier dysfunction and wherein the dosage is 0.5 to about 5 mg and administration is more than once daily.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over copending Application No. 17/046,013 (reference application) for claims 41, 42, 44, 50, 51, and 62-64 were considered but are not persuasive for the following reasons.
	Applicants contend that a TD was filed.
	Applicants’ arguments are not convincing since the claimed invention of copending Application No. 17/046,013 (reference application) renders obvious the method of the instant claims. A TD was not filed. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).

Claims 41, 42, 44, 50, 51, and 62-64 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of copending Application No. 17/172,387 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed method and the method as claimed in copending Application No. 17/172,387 (reference application) are drawn to methods of administering SEQ ID NO: 1 wherein all non-glycine amino acids are D amino acids which is released in the small intestine via sustained release formulations and wherein SEQ ID NO: 1 is administered 1-3 times a day. While copending Application No. 17/172,387 (reference application) is drawn to treating the genus of cancer, the genus of cancer encompasses cancers associated with intestinal barrier dysfunction including IBD (see Yang et al., 2017, Novel Insights into Microbiome in Colitis and Colorectal Cancer, Curr Opin Gastroenterol, 33(6): 422-427).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over copending Application No. 17/172,387 (reference application) for claims 41, 42, 44, 50, 51, and 62-64 were considered but are not persuasive for the following reasons.
	Applicants contend that copending Application No. 17/172,387 (reference application) is drawn to treating cancer and not intestinal barrier dysfunction.
	Applicants’ arguments are not convincing since the claimed invention of copending Application No. 17/172,387 (reference application) renders obvious the method of the instant claims. While copending Application No. 17/172,387 (reference application) is drawn to treating the genus of cancer, the genus of cancer encompasses cancers associated with intestinal barrier dysfunction including IBD (see Yang et al., 2017, Novel Insights into Microbiome in Colitis and Colorectal Cancer, Curr Opin Gastroenterol, 33(6): 422-427). In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).

Claims 41, 42, 44, 50-52, and 62-64 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 and 21 of copending Application No. 16/484,486 in view of Callens et al. U.S. Patent Application Publication 2013/0281384 published October 24, 2013 and/or Tamiz U.S. Patent Application Publication 2011/0077191 published March 31, 2011. 
Copending Application No. 16/484,486 claims methods of administering larazotide to a subject with environmental enteropathy (EE) wherein larazotide having one or more D amino acids is released in the large intestine at a dose of about 0.1 mg to about 5 mg more than once daily.
However, copending Application No. 16/484,486 does not specifically teach administration to the small intestine.
For present claims 41, 42, 44, 50-52, and 62-64, Callens et al. teach methods of making and administering AT-1001/Larazotide/SEQ ID NO: 1 (i.e. 100% identity and the same length as present SEQ ID NO: 1) with D amino acids to treat coeliac disease/celiac disease and administration to the small intestine (please refer to the entire specification particularly the abstract; paragraphs 2-5, 8, 23, 25, 61, 107, 114, 117, 122, 124, 127-130, 132, 136).
For present claims 41, 42, 44, 50-52, and 62-64, Tamiz teaches methods of administering fragments of present SEQ ID NO: 1 with non-glycine D amino acids formulated for small intestine delivery in a dose of about 1 g to 1 g preferably about 1 mg to 1000 mg one or more times a day to treat celiac disease or inflammatory bowel disease (please refer to the entire specification particularly the abstract; paragraphs 3, 4, 6, 7, 15, 25-28, 30, 31, 75, 76, 85, 86, 88, 96-98; Table 1; claims). Tamiz also teaches SEQ ID NO: 1 (i.e. 100% identity and the same length as present SEQ ID NO: 1). 
The claims would have been obvious because a particular known technique (i.e. administration of larazotide to the small intestine) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
This is a provisional nonstatutory double patenting rejection.
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over copending Application No. 16/484,486 in view of Callens et al. and/or Tamiz for claims 41, 42, 44, 50-52, and 62-64 were considered but are not persuasive for the following reasons.
	Applicants contend that copending Application No. 16/484,486 does not teach administration to the small intestine.
	Applicants’ arguments are not convincing since the claimed invention of copending Application No. 16/484,486 in view of Callens et al. and/or Tamiz renders obvious the method of the instant claims. Callens et al. teach administration of SEQ ID NO: 1 to the small intestine (see paragraph 4) and Tamiz teaches administration of SEQ ID NO: 1 to the suodenum or the jejunum (see paragraph 85). In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).

Claims 41, 42, 44, 50-52, and 62-64 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 15-24 of copending Application No. 16/982,115 in view of Callens et al. U.S. Patent Application Publication 2013/0281384 published October 24, 2013 and Tamiz U.S. Patent Application Publication 2011/0077191 published March 31, 2011. 
Copending Application No. 16/982,115 claims a method of administering a larazotide to the duodenum, jejunum, or ileum of a subject via sustained release capsules.
However, copending Application No. 16/982,115 does not specifically claim D amino acids, dosage, timing of administration, or specifically intestinal barrier dysfunction.
For present claims 41, 42, 44, 50-52, and 62-64, Callens et al. teach methods of making and administering AT-1001/Larazotide/SEQ ID NO: 1 (i.e. 100% identity and the same length as present SEQ ID NO: 1) with D amino acids to treat coeliac disease/celiac disease (please refer to the entire specification particularly the abstract; paragraphs 2-5, 8, 23, 25, 61, 107, 114, 117, 122, 124, 127-130, 132, 136).
For present claims 41, 42, 44, 50-52, and 62-64, Tamiz teaches methods of administering fragments of present SEQ ID NO: 1 with non-glycine D amino acids formulated for intestinal delivery in a dose of about 1 g to 1 g preferably about 1 mg to 1000 mg one or more times a day to treat celiac disease or inflammatory bowel disease (please refer to the entire specification particularly the abstract; paragraphs 3, 4, 6, 7, 15, 25-28, 30, 31, 75, 76, 86, 88, 96-98; Table 1; claims). Tamiz also teaches SEQ ID NO: 1 (i.e. 100% identity and the same length as present SEQ ID NO: 1). In addition, Tamiz teaches formulations for pulmonary delivery, Acute Respiratory Distress Syndrome, and Acute Lung Injury (please refer to the entire specification particularly paragraphs 79, 80, 82, 83, 96, 97).
The claims would have been obvious because the substitution of one known element (i.e. L amino acid) for another (i.e. D amino acid) would have yielded predictable results (e.g. increased stability, increased half-life, etc.) to one of ordinary skill in the art at the time of the invention. The claims would have been obvious because a particular known technique (i.e. making present SEQ ID NO: 1 with D amino acids; utilizing a specific dosage to treat a disease or condition, utilizing a specific timing of administration to treat a specific disease or condition) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
This is a provisional nonstatutory double patenting rejection.
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over copending Application No. 16/982,115 in view of Callens et al. and Tamiz for claims 41, 42, 44, 50-52, and 62-64 were considered but are not persuasive for the following reasons.
	Applicants contend that copending Application No. 16/982,115 does not teach intestinal barrier dysfunction.
	Applicants’ arguments are not convincing since the claimed invention of copending Application No. 16/982,115 in view of Callens et al. and Tamiz renders obvious the method of the instant claims. Copending Application No. 16/982,115 specifically teaches administration to the duodenum, jejunum, or ileum of a subject. While the subject has cancer, various cancers of the small intestine exist which cause intestinal barrier dysfunction (references will be provided if requested). In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication 2011/0275562.
Arrieta et al., 2009, Reducing small intestinal permeability attenuates colitis in the IL10 gene-deficient mouse, Gut, 58: 41-48. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658